Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Amended claims filed on 9/26/2022 have been examined.  Claims 1, 3, 7-8, 10, 14-15, 17, and 20 have been amended. No claims have been canceled or added. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/30/2022 have been entered and references cited within have been considered.

Claim Objections Withdrawn
Regarding the amended claims, the objections to claims 7, 14, 15, and 20 for using acronyms without proper definitions are withdrawn.

Response to Arguments/Amendments

Applicant’s arguments with respect to the amended claims have been considered but are moot because the arguments do not apply to the references being used in the current rejection. The following rejections are new grounds of rejections necessitated by the amendment filed on 9/26/2022.
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 5, 7-8, 12-15, and 20 are rejected under 35 U.S.C. AIA  103 as being unpatentable over Tran et al. (USPub:  2021/0099854, hereinafter referred to as Tran) in view of Balbierer et al. (USPub: 2015/0131477, hereinafter referred to as Balbierer)

Regarding claim 1, Tran discloses a vehicle (para. 71, lines 1-4) comprising:
a processor; and
a memory storing computer-executable instructions, that when executed by the processor, cause the processor to (FIG. 7, wherein 752 and 760 are the processor and the memory):
receive, over a Controller Area Network (CAN) bus of the vehicle, a first query for data from one or more devices of the vehicle, wherein the first query is associated with a first communication protocol of the CAN bus (step 305 in FIG. 3 and para. 84, lines 3-6, wherein a node receives a discovery query is from the gateway device over the CAN bus);
generate, based on the first query received over the CAN bus, a second query (para. 30, lines 18-19, wherein the query is from the client); 
send the second query to a first device of the one or more devices (para. 31, lines 12-14, wherein the note transmits the DAO to the coordinator node).
Although Tran discloses everything as applied above, Tran does not explicitly disclose the node using the supplemental communication network. However, this concept is well known in the art as disclosed by Balbierer. In the same field of endeavor, Balbierer discloses 
the node using the supplemental communication network (para. 28, lines 2-3, wherein the node is a subnetwork node).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Balbierer’s method into Tran’s invention. One of ordinary skill in the art would have been motivated “to achieve an energy-efficient way of realizing subnetwork operation in a vehicle network” (para. 17, lines 1-3).
Hence, Tran and Balbierer disclose 
translating the first query from a first request formatted for communication over the CAN bus to a second request formatted for communication over the supplemental communication network (Balbierer’s para. 24, lines 16-18 and para. 31, lines 1-5, wherein the command (i.e., query) is translated from one network to another with the CAN bus structure);
send, using the supplemental communication network, the second query to a first device of the one or more devices, the first device configured to communicate over the supplemental communication network (Tran’s para. 31, lines 12-14 and Balbierer’s para. 24, lines 16-18, wherein the query is sent over the supplement communication network); 
receive, from the first device, data relating to the second query (step 320 in Tran’s FIG. 3, receiving the mapping information based on the query); and
send, using the CAN bus, the data relating to the second query (step 325 in Tran’s FIG. 3 and para. 84, lines 3-6, the response is based on the query and sent over the CAN bus).

Regarding claim 3, Tran and Balbierer disclose everything as applied above Tran and Balbierer further disclose
wherein send, using the CAN bus, the data relating to the second query further comprises translating the data relating to the second query into a format suitable for transmission over the CAN bus (Balbierer’s para. 24, lines 16-18 and para. 31, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Balbierer’s method into Tran’s invention. One of ordinary skill in the art would have been motivated “to achieve an energy-efficient way of realizing subnetwork operation in a vehicle network” (para. 17, lines 1-3).

Regarding claim 5, Tran and Balbierer disclose everything as applied above Tran and Balbierer further disclose
wherein the supplemental communication network is an Ethernet network (Tran’s para. 84, lines 3-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Balbierer’s method into Tran’s invention. One of ordinary skill in the art would have been motivated “to achieve an energy-efficient way of realizing subnetwork operation in a vehicle network” (para. 17, lines 1-3).

Regarding claim 7, Tran and Balbierer disclose everything as applied above.  Tran and Balbierer further disclose
wherein the first device is an Ethernet-based sensor comprising at least one of: a Light Detection and Ranging (LIDAR) sensor, a Radio Detection and Ranging (RADAR) sensor, or a camera (Trans’s para. 28, lines 3-5 and para. 53, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Balbierer’s method into Tran’s invention. One of ordinary skill in the art would have been motivated “to achieve an energy-efficient way of realizing subnetwork operation in a vehicle network” (para. 17, lines 1-3).

Regarding claims 8, 10, and 12, they are substantially the same as claims 1,3, and 5, except claims 8, 10, and 12 are in method claim format. Because the same reasoning applies, claims 8, 10, and 12 are rejected under the same reasoning as claims 1, 3, and 5.

Regarding claim 13, Tran and Balbierer disclose everything as applied above.  Tran and Balbierer further disclose 
wherein the query for data is further received by a second device in communication with the first internal communication network (step 305 in Tran’s FIG. 3Tran’s para. 84, wherein the device is connected to the CAN bus, which is the internal communication network)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Balbierer’s method into Tran’s invention. One of ordinary skill in the art would have been motivated “to achieve an energy-efficient way of realizing subnetwork operation in a vehicle network” (para. 17, lines 1-3).

Regarding claim 14, it is substantially the same as claim 7, except claim 14 is in a claim format. Because the same reasoning applies, claim 14 is rejected under the same reasoning as claim 7.
Regarding claims 15, 17 and 20, it is substantially the same as claims 1, 3 and 7, except claims 15, 17 and 20 are in a “non-transitory computer readable medium” claim format. Tran discloses the system includes a processor and memory (para. 76). Because the same reasoning applies, claims 15, 17 and 20 are rejected under the same reasoning as claims 1, 3, 7.

Claims  2, 9 and 16 are rejected under 35 U.S.C. AIA  103 as being unpatentable over Tran in view of Balbierer’s as applied to claims 1, 8 and 15 above, and further in view of Strong et al. (USPub: 2017/0197505, hereinafter referred to as Strong). 

Regarding claim 2, Tran and Balbierer disclose everything as applied above.  Tran and Balbierer do not explicitly disclose wherein the first query for data further comprises a query for data from a specific device located on the supplemental communication network. However, this concept is well known in the art as disclosed by Strong. In the same field of endeavor, Strong discloses 
wherein the first query for data further comprises at least one of: 
a query for data from a specific device located on the supplemental communication network, or 
a query for data from one or more devices located on both the CAN bus and the supplemental communication network (para. 531, lines 4-8 and para. 126, lines 4-9).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Strong’s method into Tran and Balbierer’s invention. One of ordinary skill in the art would have been motivated “improving resource utilization, latency, accuracy, precision, and reliability” (para. 75, lines 10-11).

Regarding claim 9, it is substantially the same as claim 2, except claim 9 is in a method claim format. Because the same reasoning applies, claim 9 is rejected under the same reasoning as claim 2.

Regarding claim 16, it is substantially the same as claim 2, except claim 16 is in a “non-transitory computer readable medium” claim format. Because the same reasoning applies, claim 16 is rejected under the same reasoning as claim 2.

Claims 4, 11 and 18 are rejected under 35 U.S.C. AIA  103 as being unpatentable over Tran in view of Balbierer as applied to claims 1, 8 and 15 above, and further in view of Lee (USPub: 2021/0194724, hereinafter referred to as Lee). 

Regarding claim 4, Tran and Balbierer disclose everything as applied above.  Tran and Balbierer do not explicitly disclose to filter the received second data and third data. However, this concept is well known in the art as disclosed by Lee. In the same field of endeavor, Lee discloses to filter the received second and third data (para. 164, lines 17-20).  
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Lee’s method into Tran and Balbierer’s invention. One of ordinary skill in the art would have been motivated “Efficient handle all of the demands of these emerging technologies” (para. 3, lines 5-6).
Hence, Tran, Balbierer and Lee disclose 
receive, from the first device associated with the supplemental communication network, second data and third data (Lee’s para. 164, lines 17-20); and
filter the second data and third data, wherein filtering the second data and the third data comprises limiting data sent over the CAN bus to data that pertains to a query received over the CAN bus (Lee’s para. 164, lines 17-20 and Tran’s para. 84, lines 3-6).

Regarding claim 11, it is substantially the same as claim 4, except claim 11 is in a method claim format. Because the same reasoning applies, claim 11 is rejected under the same reasoning as claim 4.

Regarding claim 18, it is substantially the same as claim 4, except claim 18 is in a “non-transitory computer readable medium” claim format. Because the same reasoning applies, claim 18 is rejected under the same reasoning as claim 4.

Claims 6 and 19 are rejected under 35 U.S.C. AIA  103 as being unpatentable over Tran in view of Balbierer’s as applied to claims 1 and 15 above, and further in view of Ferguson et al. (USPub: 2017/0197505, hereinafter referred to as Ferguson).

Regarding claim 6, Tran and Balbierer disclose everything as applied above.  Tran and Balbierer do not explicitly disclose wherein the query for data is further received by an On-board Diagnostics (OBD) device in communication with the CAN bus. However, this concept is well known in the art as disclosed by Ferguson. In the same field of endeavor, Ferguson discloses 
wherein the query for data is further received by an On-board Diagnostics (OBD) device in communication with the CAN bus (Tran’s para. 29, lines 7-9 and para. 84, lines 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Ferguson’s method into Tran and Balbierer’s invention. One of ordinary skill in the art would have been motivated "in order to provide greater maneuverability while maintaining the tow capacity provided by the low gearing" (para. 39, lines 7-9).
Regarding claim 19, it is substantially the same as claim 6, except claim 19 is in “non-transitory computer readable medium” claim format. Because the same reasoning applies, claim 19 is rejected under the same reasoning as claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419